UNITED STATES DISTRICT COURT Cop cep eget ue Sobek
SOUTHERN DISTRICT OF NEW YORK co ee py fey |
voce nenenennnnnne _-- x Dees \- [5
SANDRA JONES, . \

 

~
Sy

Plaintiff,
ORDER
Vv.
19 CV 7791 (VB)
WAL-MART STORES EAST, LP,

Defendant. :
ee oe oo a XxX

 

On October 25, 2019, the Court held an initial conference in this matter and issued a Civil
Case Discovery Plan and Scheduling Order.’ (Doc. #8). Among other things, that Order required
counsel to advise the Court by November 8, 2019, whether they consented to conducting all
further proceedings before the magistrate judge.

To date, counsel has failed to comply with the Court’s Order.

The Court’s Order was not a suggestion. By November 21, 2019, counsel for both parties
shall submit a joint letter informing the Court whether they consent to conducting all further
proceedings before the magistrate judge. Failure to comply with the Court’s Order may
result in dismissal of this case for failure to prosecute or comply with Court orders. See

Fed. R. Civ. P. 41(b).

Dated: November 14, 2019
White Plains, NY
SO QRDERED;

of

Vincent L, Briccetti
United States District Judge

 
